DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 1/29/2021 has been entered. Claims 1, 3-6, 10-15, 18-19 and 21-27 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 11, 15, 19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Ooka U.S. Patent Application 20120150431, and further in view of Dayal U.S. Patent Application 20170032787.
Regarding claim 1, Salter discloses a headset, comprising:
a housing (paragraph [0012]: augmented reality display device 104 takes the form of a head-mounted display device);
at least one processor in the housing (controller 320; see fig. 2);
a transparent display accessible to the at least one processor and coupled to the housing (paragraph [0001]: a head-mounted display may be configured to display via a see-through display system virtual information regarding a real-world object in spatial registration with the real-world object);

storage accessible to the at least one processor, coupled to the housing, and comprising instructions executable by the at least one processor (paragraph [0022]: Display system 300 further comprises a controller 320 having a logic subsystem 322 and a storage subsystem 324 in communication with the sensors... Storage subsystem 324 comprises instructions stored thereon that are executable by logic subsystem 322) to:
track a person as the person moves through an environment (paragraph [0021]: Display system 300 may further include one or more motion sensors 318 to detect movements of a user's head when the user is wearing display system 300; paragraph [0022]: to identify location and movements of a user; paragraph [0020]: display system 300 may comprise a global positioning (GPS) subsystem 316 to allow a location of the display system 300 to be determined); and
based on tracking the person and based on input to enable an accessibility setting for the headset, actuate one of the first and second elements to indicate a direction in which the person is to travel and/or to alert the person of an object that is within a threshold distance to the person (paragraph [0016]: The indications may be provided by a user interface that is persistent or non-persistent (e.g. displayed upon user request); paragraph [0049]: the visual indicators may take the form of markers. Further, an appearance of the markers may indicate information such as a direction to turn to view the object; paragraph [0052]: at 916, method 900 
Salter discloses all the features with respect to claim 1 as outlined above. However, Salter fails to disclose at least first and second vibrators accessible to the at least one processor and coupled to the housing, the first and second vibrators being located at different positions with respect to the housing; input to a settings graphical user interface (GUI) to enable an accessibility setting, actuating one of the first and second vibrators to indicate a direction in which the person is to travel. 
Ooka discloses at least first and second vibrators accessible to the at least one processor and coupled to the housing, the first and second vibrators being located at different positions with respect to the housing (paragraph [0045]: The vibration section 60 is a device that generates vibration to provide information to the user holding the housing via tactile sensation. In the embodiment, four (at least three) vibration elements are disposed at different positions of the housing (in the embodiment, at the four corners of the housing) of the portable terminal as the vibration section 60 to inform the user of the direction of the destination by driving the vibration elements); 
actuating one of the first and second vibrators to indicate a direction in which the person is to travel (paragraph [0045]: the vibration section 60 to inform the user of the direction of the destination by driving the vibration elements; paragraph [0103]: the characteristics of vibration of the vibration section 60 (vibration elements 60a to 60d) are determined in accordance with the distance (S32); Ooka’s vibration elements can be embed in Salter’s HMD, such that one of vibration elements can provide information via tactile sensation to user for a direction to turn).

Salter as modified by Ooka discloses all the features with respect to claim 1 as outlined above. However, Salter as modified by Ooka fails to disclose input to a settings graphical user interface (GUI) to enable an accessibility setting.
Dayal discloses based on input to a settings graphical user interface (GUI) to enable an accessibility setting (paragraph [0256]: FIG. 22 illustrates a graphical user interface (GUI) 2200 displayed on the display 135 that illustrates various settings of a smart device; paragraph [0257]: A user may change some or all of these settings using the input device 134 and/or voice commands).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter and Ooka’s to use setting interface as taught by Dayal, to provide convenient control interface.

Regarding claim 3, Salter as modified by Ooka and Dayal discloses the headset of Claim 1, wherein the instructions are executable by the at least one processor to:
based on tracking the person, actuate one of the first and second vibrators to indicate a direction in which the person is to travel (Ooka’s paragraph [0045]: the vibration section 60 to inform the user of the direction of the destination by driving the vibration elements; paragraph [0103]: the characteristics of vibration of the vibration section 60 (vibration elements 60a to 60d) are determined in accordance with the distance (S32); Salter’s paragraph [0049]: the visual indicators may take the form of markers. Further, an appearance of the markers may indicate information such as a direction to turn to view the object). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements as taught by Ooka, to enhance user 

Regarding claim 4, Salter as modified by Ooka and Dayal discloses the headset of Claim 3, wherein one of the first and second vibrators is actuated to indicate the direction in which the person is to travel as part of a navigational assistance application executed by the headset to navigate the person to a destination (Ooka’s paragraph [0045]: the vibration section 60 to inform the user of the direction of the destination by driving the vibration elements; paragraph [0103]: the characteristics of vibration of the vibration section 60 (vibration elements 60a to 60d) are determined in accordance with the distance (S32); paragraph [0003]: car navigation systems that present a route to a destination to a passenger of a vehicle utilizing a GPS (Global Positioning System) for assistance in arriving at the destination have been widely used; Salter’s paragraph [0049]: the visual indicators may take the form of markers. Further, an appearance of the markers may indicate information such as a direction to turn to view the object; paragraph [0020]: display system 300 may comprise a global positioning (GPS) subsystem 316 to allow a location of the display system 300 to be determined). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements as taught by Ooka, to enhance user experience by help user navigate during walking; and combine Salter and Ooka’s to use setting interface as taught by Dayal, to provide convenient control interface.

Regarding claim 11, Salter as modified by Ooka and Dayal discloses the headset of Claim 1, wherein the instructions are executable by the at least one processor to:
based on tracking the person and at a first time, actuate one of the first and second vibrators to indicate, using a first vibration pattern, a direction in which the person is to travel (Ooka’s paragraph [0045]: the vibration section 60 to inform the user of the direction of the 
based on tracking the person and at a second time different from the first time, actuate one of the first and second vibrators to indicate, using a second vibration pattern, a direction in which the person is to look prior to taking another action related to travel, wherein the second vibration pattern is different from the first vibration pattern (Salter’s paragraph [0049]: the visual indicators may take the form of markers. Further, an appearance of the markers may indicate information such as a direction to turn to view the object; Dayal’s paragraph [0069]: A first tone, audio pattern or vibration can alert the user to the start of a turn, such as a single tone or a vibration from the left side of the smart necklace may indicate a left turn. A second tone, audio pattern or vibration can alert the user that the turn is complete such as two tones, or the vibration may stop, such as the left side ceases to vibrate when the turn is complete; paragraph [0192]: the smart necklace 100 may output a special vibration pattern and/or tone to indicate that the user has arrived at the desired object, person or place).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements as taught by Ooka, to enhance user experience by help user navigate during walking; and combine Salter and Ooka’s to use setting interface as taught by Dayal, to provide convenient control interface.

Regarding claim 15, Salter discloses a method, comprising:
tracking, using a headset and computer vision, a person as the person moves through an environment (paragraph [0021]: Display system 300 may further include one or more motion sensors 318 to detect movements of a user's head when the user is wearing display system 300; paragraph [0022]: to identify location and movements of a user; paragraph [0020]: display 
based on tracking the person, both of:
actuating at least one vibrator on the headset at a first intensity and/or first pattern to indicate a direction in which the person is to travel (paragraph [0049]: the visual indicators may take the form of markers. Further, an appearance of the markers may indicate information such as a direction to turn to view the object; paragraph [0016]: This interface may be visual… audible, e.g., where a set of sounds indicates to the user presence and proximity of data, and/or may take any other suitable form (e.g. tactile/haptic) (pattern). In this way, a user may be alerted to digital information embedded in a user's physical environment even when the information is out of sight of the user); 
and to alert the person of an object that is within a threshold distance to the person (paragraph [0052]: at 916, method 900 may include emitting one or more sounds from speakers indicating a presence of an object or objects; paragraph [0016]: This interface may be visual… audible, e.g., where a set of sounds indicates to the user presence and proximity of data, and/or may take any other suitable form (e.g. tactile/haptic). In this way, a user may be alerted to digital information embedded in a user's physical environment even when the information is out of sight of the user).
Salter discloses all the features with respect to claim 15 as outlined above. However, Salter fails to disclose vibrator at a first intensity and/or first pattern, actuating at least one vibrator on the headset at a second intensity and/or second pattern to alert the person of an object that is within a threshold distance to the person; wherein the first intensity is different from the second intensity, and wherein the first pattern is different from the second pattern. 
Ooka discloses actuating at least one vibrator to indicate a direction in which the person is to travel (paragraph [0045]: the vibration section 60 to inform the user of the direction of the destination by driving the vibration elements; paragraph [0103]: the characteristics of vibration of 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements as taught by Ooka, to enhance user experience by help user navigate during walking.
Salter as modified by Ooka discloses all the features with respect to claim 15 as outlined above. However, Salter as modified by Ooka fails to disclose vibrator at a first intensity and/or first pattern, actuating at least one vibrator on the headset at a second intensity and/or second pattern to alert the person of an object that is within a threshold distance to the person; wherein the first intensity is different from the second intensity, and wherein the first pattern is different from the second pattern.
Dayal discloses vibrator at a first intensity and/or first pattern (paragraph [0190]: As the smart necklace 100 gets closer to the obstacle, the audible alerts and/or vibrations may increase in intensity or frequency), 
actuating at least one vibrator on the headset at a second intensity and/or second pattern to alert the person of an object that is within a threshold distance to the person; wherein the first intensity is different from the second intensity, and wherein the first pattern is different from the second pattern (paragraph [0190]: As the smart necklace 100 gets closer to the obstacle, the audible alerts and/or vibrations may increase in intensity or frequency; paragraph [0069]: A first tone, audio pattern or vibration can alert the user to the start of a turn, such as a single tone or a vibration from the left side of the smart necklace may indicate a left turn. A second tone, audio pattern or vibration can alert the user that the turn is complete such as two tones, or the vibration may stop, such as the left side ceases to vibrate when the turn is complete; paragraph [0192]: the smart necklace 100 may output a special vibration pattern 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter and Ooka’s to use setting interface as taught by Dayal, to provide convenient control interface.

Claim 19 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 19.

Regarding claim 22, Salter as modified by Ooka and Dayal discloses the headset of Claim 1, wherein the accessibility setting relates to a vision impairment disability (Salter’s augmented reality display system 300; Dayal’s paragraph [0043]: the smart necklace is described as being usable by vision-disabled individuals, it may be designed for and used by individuals with full eyesight as well; see fig. 22). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements as taught by Ooka, to enhance user experience by help user navigate during walking; and combine Salter and Ooka’s to use setting interface as taught by Dayal, to provide convenient control interface.

Regarding claim 23, Salter as modified by Ooka and Dayal discloses the method of Claim 15, comprising:
tracking the person based on input to a settings graphical user interface (GUI) to enable an accessibility setting for the headset to track the person (Salter’s paragraph [0021]: Display system 300 may further include one or more motion sensors 318 to detect movements of a user's head when the user is wearing display system 300; paragraph [0022]: to identify location 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements as taught by Ooka, to enhance user experience by help user navigate during walking; and combine Salter and Ooka’s to use setting interface as taught by Dayal, to provide convenient control interface.

Regarding claim 24, Salter as modified by Ooka and Dayal discloses the method of Claim 23, wherein the accessibility setting relates to a vision impairment (Salter’s augmented reality display system 300; Dayal’s paragraph [0043]: the smart necklace is described as being usable by vision-disabled individuals, it may be designed for and used by individuals with full eyesight as well; see fig. 22). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements as taught by Ooka, to enhance user experience by help user navigate during walking; and combine Salter and Ooka’s to use setting interface as taught by Dayal, to provide convenient control interface.

Regarding claim 25, Salter as modified by Ooka and Dayal discloses the CRSM of Claim 19, wherein the instructions are executable to:
based on tracking the person and based on input to the settings GUI to select the accessibility setting for the headset, actuate at least one vibrator on the headset to alert the person of the object that is within the threshold distance to the person and progressively 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements as taught by Ooka, to enhance user experience by help user navigate during walking; and combine Salter and Ooka’s to use setting interface as taught by Dayal, to provide convenient control interface.

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Ooka U.S. Patent Application 20120150431, in view of Dayal U.S. Patent Application 20170032787, and further in view of Pedrotti U.S. Patent Application 20160171771.
Regarding claim 5, Salter as modified by Ooka and Dayal discloses the headset of Claim 4, wherein the instructions are executable by the at least one processor to:
based on a determination that the person’s destination, actuate one of the first and second vibrators to indicate the direction in which the person is to travel (Ooka’s paragraph [0045]: the vibration section 60 to inform the user of the direction of the destination by driving the vibration elements; paragraph [0103]: the characteristics of vibration of the vibration section 60 (vibration elements 60a to 60d) are determined in accordance with the distance (S32); 
Pedrotti discloses person is deviating from a route (paragraph [0030]: generates instructions to the HMD to include in a display of a virtual world a visual warning such as a grid or virtual fence when the user comes within a preselected distance of the boundary, thus providing a warning that the user is about to move out of the selected area).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Salter, Ooka and Dayal’s to detect boundary as taught by Pedrotti, to avoid collisions with surrounding physical objects.

Regarding claim 6, Salter as modified by Ooka, Dayal and Pedrotti discloses the headset of Claim 1, wherein the instructions are executable by the at least one processor to:
based on tracking the person, actuate one of the first and second vibrators to alert the person of an object that is within a threshold distance to the person (Ooka’s paragraph [0045]: the vibration section 60 to inform the user of the direction of the destination by driving the vibration elements; paragraph [0103]: the characteristics of vibration of the vibration section 60 (vibration elements 60a to 60d) are determined in accordance with the distance (S32); Dayal’s paragraph [0190]: As the smart necklace 100 gets closer to the obstacle, the audible alerts and/or vibrations may increase in intensity or frequency; Pedrotti’s paragraph [0030]: generates instructions to the HMD to include in a display of a virtual world a visual warning such as a grid or virtual fence when the user comes within a preselected distance of the boundary, thus providing a warning that the user is about to move out of the selected area).
.

Claim 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Ooka U.S. Patent Application 20120150431, in view of Dayal U.S. Patent Application 20170032787, in view of Pedrotti U.S. Patent Application 20160171771, and further in view of Black U.S. Patent Application 20160093106.
Regarding claim 10, Salter as modified by Ooka, Dayal and Pedrotti discloses the headset of Claim 1, wherein the instructions are executable by the at least one processor to:
alerting the person when the person is within the threshold distance of the object; and perform the actuation of one of the first and second vibrators to alert the person of the object that is within the threshold distance to the person (Dayal’s paragraph [0190]: As the smart necklace 100 gets closer to the obstacle, the audible alerts and/or vibrations may increase in intensity or frequency; paragraph [0192]: the smart necklace 100 may output a special vibration pattern and/or tone to indicate that the user has arrived at the desired object, person or place; Pedrotti’s paragraph [0030]: generates instructions to the HMD to include in a display of a virtual world a visual warning such as a grid or virtual fence when the user comes within a preselected distance of the boundary, thus providing a warning that the user is about to move out of the selected area; Ooka paragraph [0045]: the vibration section 60 to inform the user of the direction of the destination by driving the vibration elements). However, Salter as modified by Ooka, Dayal and Pedrotti fails to disclose receiving user input indicating the object as one for which to alert the person in the future. 
Black discloses receiving user input indicating the object as one for which to alert the person in the future (paragraph [0055]: icon 512 indicates that the lamppost has been tagged with a text comment, icon 514 indicates that the bench has been tagged with an audio clip, and 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Salter, Ooka, Dayal and Pedrotti’s to select object as taught by Black, to provide controlled content to the user.

Regarding claim 18, Salter as modified by Ooka, Dayal, Pedrotti and Black discloses the method of Claim 15, comprising:
receiving user input indicating the object as one for which to alert the person (Black’s paragraph [0055]: icon 512 indicates that the lamppost has been tagged with a text comment, icon 514 indicates that the bench has been tagged with an audio clip, and icon 516 indicates that the car has also been tagged with a text comment; paragraph [0056]: The user may also select any object in the scene to virtually tag a new content item to the object);
receiving user input indicating a particular distance for the headset to use as the threshold distance (Pedrotti’s paragraph [0030]: generates instructions to the HMD to include in a display of a virtual world a visual warning such as a grid or virtual fence when the user comes within a preselected distance of the boundary, thus providing a warning that the user is about to move out of the selected area); and
actuating the at least one vibrator on the headset to alert the person of the object when within the threshold distance to the person based on both the user input indicating the object as one for which to alert the person and the user input indicating the particular distance (Dayal’s paragraph [0190]: As the smart necklace 100 gets closer to the obstacle, the audible alerts and/or vibrations may increase in intensity or frequency; paragraph [0192]: the smart necklace 100 may output a special vibration pattern and/or tone to indicate that the user has arrived at the desired object, person or place; Pedrotti’s paragraph [0030]: generates instructions to the 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Salter, Ooka, Dayal and Pedrotti’s to select object as taught by Black, to provide controlled content to the user.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Ooka U.S. Patent Application 20120150431, in view of Dayal U.S. Patent Application 20170032787, and further in view of Van Andel U.S. Patent Application 20180315247.
Regarding claim 12, Salter as modified by Ooka and Dayal discloses the headset of Claim 1, wherein the instructions are executable by the at least one processor to:
access data related to vibration to apply at the headset; and use one or more of the first and second vibrators to apply vibration at the headset according to the data (Ooka’s paragraph [0045]: the vibration section 60 to inform the user of the direction of the destination by driving the vibration elements; paragraph [0103]: the characteristics of vibration of the vibration section 60 (vibration elements 60a to 60d) are determined in accordance with the distance (S32); Salter’s paragraph [0016]: This interface may be visual… audible, e.g., where a set of sounds indicates to the user presence and proximity of data, and/or may take any other suitable form (e.g. tactile/haptic). In this way, a user may be alerted to digital information embedded in a user's physical environment even when the information is out of sight of the user). However, Salter as modified by Ooka and Dayal fails to disclose accessing data related to vibration to apply in conformance with physical therapy for the person. 

Therefore, it would be obvious before the effective filing date of the claimed invention to combine Salter, and Dayal’s to provide physical therapy as taught by Van Andel, to help improving patient’s movement with AR device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Ooka U.S. Patent Application 20120150431, in view of Dayal U.S. Patent Application 20170032787, and further in view of Zaman U.S. Patent Application 20070273697.
Regarding claim 13, Salter as modified by Ooka and Dayal discloses the headset of Claim 1, wherein the instructions are executable by the at least one processor to: 
receive first user input indicating a first amount of vibration to apply to indicate the direction in which the person is to travel (Ooka’s paragraph [0116]: the vibration PS can be controlled by controlling vibrations at more or less than four points by modifying the calculation algorithm (calculation formula) for the vibration intensity ratios; paragraph [0045]: the vibration section 60 to inform the user of the direction of the destination by driving the vibration elements; Salter’s paragraph [0048]: the indications may be provided to the user in response to a user input, e.g., a gesture (gaze gesture, body gesture, etc.), a speech input, or other suitable input; Dayal’s paragraph [0256]: FIG. 22 illustrates a graphical user interface (GUI) 2200 displayed on the display 135 that illustrates various settings of a smart device; paragraph [0257]: A user may change some or all of these settings using the input device 134 and/or voice commands); 

Zaman discloses actuating vibrators in conformance with the user input (paragraph [0093]: The GUI 600 also may include a conventional scroll bar 612 that facilitates modification of displayed elements within a particular GUI 600 in conformance with selections provided via conventional tactile/sensory input modalities; conformance with each user selection).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Salter, Ooka and Dayal’s to conformance with input as taught by Zaman, to support exacting performance and economic standards in settings.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Ooka U.S. Patent Application 20120150431, in view of Dayal U.S. Patent Application 20170032787, and further in view of Reihman U.S. Patent Application 20150119667.
Regarding claim 14, Salter as modified by Ooka and Dayal discloses the headset of Claim 1, wherein the instructions are executable by the at least one processor to:
another notification type is to be used along with vibration; based on tracking the person and based on the user input, provide a notification of the other notification type to indicate the direction in which the person is to travel and/or to alert the person of the object that is within the threshold distance to the person (Salter’s paragraph [0049]: the visual indicators may take the form of markers. Further, an appearance of the markers may indicate information such as a direction to turn to view the object; paragraph [0052]: at 916, method 900 may include emitting 
Reihman discloses receiving user input indicating that another notification type is to be used (paragraph [0135]: the user may select one or more different types of alerts, such as audible alerts, visual alerts, and/or tactile alerts).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Salter, Ooka and Dayal’s to select notification type as taught by Reihman, to provide user with desired alerts in response to a detected condition.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Ooka U.S. Patent Application 20120150431, in view of Dayal U.S. Patent Application 20170032787, and further in view of Zelek U.S. Patent Application 20080120029.
Regarding claim 21, Salter as modified by Ooka and Dayal discloses the accessibility setting (Dayal’s fig. 22). However, Salter as modified by Ooka and Dayal fails to disclose setting relates to a memory impairment disability. 
Zelek discloses setting relates to a memory impairment disability (paragraph [0087]: Our wearable tactile navigation system provides an affordable, wearable, portable solution for navigation for people who are blind or people who suffer from Alzheimer's).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Salter, Ooka and Dayal’s to benefit memory loss user as taught by Zelek, to help people who suffer from Alzheimer's.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Ooka U.S. Patent Application 20120150431, in view of Dayal U.S. Patent Application 20170032787, and further in view of Kaindl U.S. Patent application 20180005503.
Regarding claim 26, Salter as modified by Ooka and Dayal discloses all the features with respect to claim 19 as outlined above. However, Salter as modified by Ooka and Dayal fails to disclose determining that a user is falling asleep and/or has fallen asleep; and responsive to determining that the user is falling asleep and/or has fallen asleep, actuate at least one vibrator on the headset at a predetermined intensity and/or in a predetermined pattern.
Kaindl discloses determining that a user is falling asleep and/or has fallen asleep; and responsive to determining that the user is falling asleep and/or has fallen asleep, actuate at least one vibrator on the headset at a predetermined intensity and/or in a predetermined pattern (paragraph [0099]: a vital-sign tracking system may facilitate keeping a driver awake by determining if the operator of a motorcycle is falling asleep then waking the driver back up by utilizing an audible alarm, digital voice recording (Hey, Wake-Up!!) and/or a vibrating alert 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Salter, Ooka and Dayal’s to keep driver awake as taught by Kaindl, to enhance personal safety.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Ooka U.S. Patent Application 20120150431, in view of Dayal U.S. Patent Application 20170032787, and further in view of Whitehead U.S. Patent application 20170124881.
Regarding claim 27, Salter as modified by Ooka and Dayal discloses all the features with respect to claim 19 as outlined above. However, Salter as modified by Ooka and Dayal fails to disclose actuating at least one vibrator in the headset at a predetermined intensity and/or predetermined pattern to indicate that the person should check a blind spot of a vehicle.
Whitehead discloses actuating at least one vibrator in the headset at a predetermined intensity and/or predetermined pattern to indicate that the person should check a blind spot of a vehicle (paragraph [0052]: The display panel 98 may display or otherwise announce alerts, such as the presence of an object in a blind spot during turning, by sounds, lights, vibrations, or other means for announcing an alert).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Salter, Ooka and Dayal’s to announce alerts as taught by Whitehead, to enhance driver safety.

Response to Arguments

Applicant's arguments filed 1/29/2021, page 9 - 10, with respect to the rejection(s) of claim(s) 1, 15 and 19 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Ooka U.S. Patent Application 20120150431, and further in view of Dayal U.S. Patent Application 20170032787, as outlined above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616